DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
An issue of public use, on sale activity, or other public availability has been raised in this application. See the Reissue Declarations, which state: “The error upon which reissue is based is that Applicant claimed more in Claims 1-3 and 5-35 than it had a right to claim, in view of belatedly discovered prior art, in particular, a competing design offered for sale more than one year before the effective filing date of the patented application.” In order for the examiner to properly consider patentability of the claimed invention under 35 U.S.C. 102(a)(1), additional information regarding this issue is required as follows:	(1) The IDS submitted 07/01/2019 included drawings described as “Balltec Pull-In Mooring Connector Concept, attached to e-mail dated June 3, 2010 (3 pages).” (emphasis added) Are the email and drawings the offer for sale or part of the offer for sale referred to in the Reissue Declarations?	(2) The applicant and assignee are required to provide any patentability-related information they have with respect to the offer for sale referred to in the Reissue Declarations.	Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
Claim Interpretation
In the 06/01/2021 office action, see the discussion of claim interpretation with respect to claim limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. As discussed in the office action, the following limitations invoke a means-plus-function interpretation:
In claims 4 and 68: “an arrangement for releasably connecting to the work line or wire, and engagement between the at least part of the releasable line connection means and the work 1 (claim 4) and “a line connection arrangement for releasably connecting to a work line or wire” (claim 68).

    PNG
    media_image1.png
    281
    308
    media_image1.png
    Greyscale
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In col. 12, l. 61-col. 13, l. 54, the corresponding structure is described as “means 205 for releasably connecting to a work line 155 or wire.” Said means is described as comprising first and second connection means 210, 215, which are releasably engaged with one another. Fig. 7a shows means 210 and 205. The means 210 comprises first and second protrusions 220 (shown as pins 221, 222). The means 215 comprises first and second retaining members 235. Said members 235 include opening or recesses 240 facing inwardly toward the body of the first portion 105. Engagement between the means 210 and 215 is caused by tension created by the work line or wire 155 and the first portion 105.
In claim 39: “a first connection arrangement that connects the first portion to one or more lines, the first connection arrangement allowing rotational movement around or about a transverse axis of the first portion with respect to the one or more lines.”
In col. 11, ll. 13-38, the corresponding structure is described as means 125 for connecting one or more lines 140. Said means is described on in col. 4, ll. 41-57, col. 7, ll. 8-9, col. 11, ll. 30-38, and col. 15, ll. 15-19, respectively, as follows:
A means for connecting the first portion to one or more lines may allow rotational movement of the first portion, e.g. rotational movement about the transverse axis of the first portion. For example, the first portion may be connected to one or more lines by one or more first bearing means, which may be provided or carried 
The first bearing means may comprise a first inner bearing ring/sleeve and a first outer bearing ring or sleeve.
In some embodiments, the first portion 105 can be connected to one or more lines 140 by one or more first bearing means 290, which are provided by the first portion 105. In this embodiment, the first bearing 290 means include a clevis arrangement 350 or the like. The transverse axis A of the first portion 105 can be provided by a clevis pin or bolt 360. The clevis arrangement 350 allows rotational movement between the line 140 and the first portion 105 about the clevis pin 360.
Here, the first bearing means 290 comprises a first inner bearing ring/sleeve 300 and a first outer bearing ring or sleeve 305. The first portion 105 of the subsea connector 100 may be considered to be configured to receive a first bearing shaft 310.
Based on these descriptions, and Figs. 3, 18b, and 19, it appears that the corresponding structure covers a first bearing means, which may comprise inner and outer bearing rings/sleeves, which may define or comprise a clevis arrangement. Since the disclosed clevis arrangement by itself is capable of performing the claimed functions (“connect[ing] the first portion to one or more lines” and “allowing rotational movement around or about a transverse axis of the first portion with respect to the one or more lines”), and the description of the corresponding structure states that the means “may” (not must) include the bearing rings/sleeves, the broadest reasonable interpretation includes a clevis arrangement alone (i.e., not including the bearing) within its scope.
In claim 53: “an alignment arrangement for aligning the first portion and the second portion with respect to one another.”
In col. 12, ll. 31-53, and shown in Fig. 6, the corresponding structure is described as means 150 for aligning, e.g. self-aligning the first portion 105 and the second portion 110 with respect to one another. Said means includes co-acting protrusions 180 and 185.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 64 is objected to because of the following informalities: On l. 4, “attached” is awkward. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 39-44, 47-60, 63, 66, and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,663,320 to Braud in view of US Patent No. 7,066,103 to Palmquist and US Patent Pub. No. 2015/0020725 to Taylor.
Claims 39, 53-57, 66, and 67. Braud discloses the invention as claimed including a first portion (rod 13) comprising a male part, a second portion (including housing 9 and tubular member 8) comprising a female part (tubular member 8) for receiving the male part; and a connection arrangement that connects the first and second portions, wherein the connection arrangement comprises at least part of a through-passage in the female part of the second portion (in tubular member 8, Figs. 3 and 4).
Braud further discloses the second portion comprising a second connection arrangement that connects the second portion to a subsea structure, the second connection arrangement comprising one or more bearings (See the bearing in Figs. 2 and 3 that are centered on axis 12) allowing rotational movement around or about a transverse axis (axis 12) of the second portion with respect to the subsea structure, the transverse axis of the second portion comprising a transverse axis of the through-passage of the female part of the second portion. See Fig. 3. Finally, Fig. 3 shows the transverse axis (In Fig. 3, the axis perpendicular to the page at the center mark in attachment member 11) of the first portion is substantially orthogonal or perpendicular to the transverse axis of the second portion, in use, when the first and second portions are connected.
Braud does not disclose:	(a) the first portion comprising a first connection arrangement that connects the first portion to one or more lines, the first connection arrangement allowing rotational movement around or about a transverse axis of the first portion with respect to the one or more lines. As discussed above, this is a means-plus-function limitation; and	(b) wherein … insertion of the male part into the female part causes rotational movement 
Palmquist discloses a mooring line connector and is thus considered analogous prior art. See the Abstract. Palmquist teaches the use of a clevis arrangement (line connector 24) on the line connecting end 22 of the male connector part 21. As discussed in col. 4, l. 20, the line connector 24 is pivotally arranged.
Thus, it would have been obvious to one of ordinary skill in the art at the time/before the effective filing date of the claimed invention to have provided the connector of Braud with the clevis arrangement of Palmquist to provide a pivotal connection.
Taylor teaches the use of shoulders 12 and protrusions 11 for guiding a male part relative to a female part (using rotation of the male and female parts relative to each other) such that apertures 9 and 15, in said two parts, are aligned. After alignment, a locking pin 10 can be inserted through the apertures to lock the two parts together. See ¶0048.
Thus, it would have been obvious to one of ordinary skill in the art to have further modified Braud to include the shoulders, protrusions, and apertures, taught by Taylor, for the purpose of aligning the apertures such that the locking pin can be used to lock the male and female parts together.
On p. 16 of the Remarks submitted 09/29/2021, the applicant argues, “axis 12 is not analogous to the claimed transverse axis of a through-passage in the female part of the second portion as required by claim 39. As recited in Claim 39, the female part receives the male part, which, with reference to the reproduced figure above, is not taught or suggested by the axis 12.” On p. 17, the applicant argues that since the axes 10 and 12 are both on the second portion, Braud does not teach “the transverse axis of the first portion is substantially orthogonal or perpendicular to the transverse axis of the second portion.”
To clarify, in the rejection, axis 12 is considered to be the transverse axis of the second portion. The axis perpendicular to the page (Braud’s drawing sheet 3 of 3) at the center mark in attachment member 11, as shown in Fig. 3, is considered to be the transverse axis of the first portion.

As per claim 39, the female part is defined as receiving the male part. Braud’s Fig. 3 shows a cavity within housing 9. Since this cavity encloses the head part 14 of the male part (rod 13), it is part of the female part. Thus, the female part includes not only the tubular member 8 but also said cavity.
The claim requires that the transverse axis of the second portion comprises a transverse axis of the through-passage of the female part of the second portion. In Braud, as shown in Figs. 3 and 4, both axes 10 and 12 are transverse to the through-passage of the female part.
However, claim 39 also requires that (a) “the first connection arrangement allowing rotational movement around or about a transverse axis of the first portion with respect to the one or more lines,” and (b) “the transverse axis of the first portion is substantially orthogonal or perpendicular to the transverse axis of the second portion, in use, when the first and second portions are connected.” Fig. 3 shows the transverse axis (In Fig. 3, the axis perpendicular to the page at the center mark in attachment member 11) of the first portion is substantially orthogonal or perpendicular to the transverse axis of the second portion (axis 12), in use, when the first and second portions are connected.
Claim 40. See Braud, Figs. 3 and 4.
Claims 41 and 42. See Braud, Fig. 3, the bushings centered on axis 12.
Claim 43. See Braud, Fig. 3, which shows offset rotational axes.
Claims 44, 51, and 52. The combination of Braud and Palmquist forms a universal joint arrangement.
Claims 47 and 48. In Braud, Fig. 3, rotation about the axis perpendicular to the page at the center mark in opening in the attachment member 11.
Claims 49 and 50. See the second pivot axis (about axis 12).
Claim 58. See the discussion of Taylor above.
Claims 59 and 60. See Taylor, Fig. 14.
Claim 63.
Claim(s) 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,663,320 to Braud in view of US Patent No. 7,066,103 to Palmquist and US Patent Pub. No. 2015/0020725 to Taylor, as applied to claim 63 above, and further in view of UK Patent Application Pub. No. 2351058 to Uittenbogaard.
Claim 64. Braud, Palmquist, and Taylor disclose the invention substantially as claimed except for a pair of retaining members positioned opposite each other.
Uittenbogaard discloses a mooring connection and is thus analogous prior art. Uittenbogaard teaches the use of a plurality of retaining members (securement means 10) positioned opposite each other. See Fig. 6.
Thus, it would have been obvious to one of ordinary skill in the art at the time/before the effective filing date of the claimed invention to have provided the connector of Braud, Palmquist, and Taylor with a pair of retaining members positioned opposite each other because Uittenbogaard teaches the same and the results would have been predictable, i.e., a moored structure that is substantially stationary.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4 and dependent claims 36-38. The prior art considered does not disclose singly or in combination the recited combination of elements including “means for releasably connecting to the work line or wire, and engagement between the at least part of the releasable line connection means and the work line or wire is caused by tension between the first portion and the work line or wire.”
Claim 46. The prior art considered does not disclose singly or in combination the recited combination of elements including insertion of the male part into the female part causes rotational movement of the male part into in the female part so that the transverse axes of the first and second portions are substantially perpendicular to each other.
Claim 61. The prior art considered does not disclose singly or in combination the recited combination of elements including the load bearing surface of the first or second aperture is in contact with the load bearing surface of the pin when the first portion is connected to the second portion by the pin, in use.
Claim 62. The prior art considered does not disclose singly or in combination the recited combination of elements including during installation or removal of the pin, the non-load bearing surface of each of the first or second aperture is substantially aligned.
Claim 65. The prior art considered does not disclose singly or in combination the recited combination of elements including a sheave member.
Claim 68 and dependent claims 69-72. The prior art considered does not disclose singly or in combination the recited combination of elements including “a line connection arrangement for releasably connecting to a work line or wire.” 
Claim 69. The prior art considered does not disclose singly or in combination the recited combination of elements including engagement between the at least part of the line connection arrangement is caused by tension between the first portion and the wire or work line.
Claim 71. The prior art considered does not disclose singly or in combination the recited combination of elements including the first line connection element comprising a first and a second protrusion disposed on opposite sides of a plate member or attachment member of the wire or work line.
Claim 72. The prior art considered does not disclose singly or in combination the recited combination of elements including the male part comprises an open recess or slot on a free end thereof, the second line connection element being located or disposed within the open recess or slot of the male part.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA CLARKE whose telephone number is (571)272-4873.  The examiner can normally be reached on 9:00-3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 
/SARA S CLARKE/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /rds/ and /E.D.L/                                  SPRS, Art Unit 3993                                                                                                                                                                      


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The 09/29/2021 amendment of claim 4 changing “means” to “arrangement” does not change the interpretation of this limitation because “arrangement” is considered to be a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function